Name: Commission Regulation (EEC) No 3888/87 of 22 December 1987 amending Regulation (EEC) No 1329/87 laying down detailed rules for the transfer to the Italian intervention agency of butter held by the German intervention agency
 Type: Regulation
 Subject Matter: competition;  Europe;  production
 Date Published: nan

 No L 365/40 Official Journal of the European Communities 24. 12. 87 COMMISSION REGULATION (EEC) No 3888/87 of 22 December 1987 amending Regulation (EEC) No 1329/87 laying down detailed rules for the transfer to the Italian intervention agency of butter held by the German inter ­ vention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998/87 (2), and in particular Article 12 (3) thereof, Whereas Council Regulation (EEC) No 1 341 /86 (3), as amended by Regulation (EEC) No 1246/87 (4), authorizes the transfer of butter to the Italian intervention agency by the intervention agencies of other Member States ; Whereas Commission Regulation (EEC) No 1329/87 (^ lays down the conditions for the sale of butter transferred to the Italian intervention agency by the German inter ­ vention agency ; whereas, in order to avoid an improper interpretation of that Regulation , which could divert the measure from its objective, it should be specified that that butter must be used in Italy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1329/87 is hereby replaced by the following : 'Article 4 The Italian intervention shall sell the butter made available to it under this Regulation so that it is used on Italian territory and in accordance with the provi ­ sions of Regulations (EEC) Nos 262/79, 3143/85 and 2409/86. Under this Regulation, the processing security provided for in Article 16 (2) of Regulation (EEC) No 262/79 or the security guaranteeing destination provided for in the first indent of Article 2 (4) of Regulation (EEC) No 3143/85 or the processing guarantee provided for in Article 21 (2) of Regulation (EEC) No 2409/86 shall also be intended to ensure compliance with the obligation to use the butter within Italian territory.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 285, 8 . 10 . 1987, p. 1 . (3) OJ No L 119, 8 . 5. 1986, p. 30. (4) OJ No L 118 , 6 . 5 . 1987, p . 1 . 0 OJ No L 125, 14. 5 . 1987, p . 32 .